HageR, J.
— As a statutory undertaking, the obligation sued upon is defective and informal, but at common law it must be regarded as an original undertaking, founded, as has been proven, upon a valid and sufficient consideration, whereby a liability has been created by the voluntary act of defendants. In this view of the case, plaintiffs are entitled to recover, if defendants have failed to perform their agreement, for the damages they have sustained, not to exceed the sum mentioned in the undertaking, Judgment accordingly.